El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Salnstiano, Jnan y Petronila Mejía presentaron demanda en la Corte de Distrito de Grnayama ejercitando la acción de injunction para recobrar la posesión, dirigida contra Pele-grín, Modesto y Eafael Snárez, y contra Severiano Santiago, alegando ser dueños en común proindiviso, con cnatro meses de anterioridad a la demanda, de nna finca de diez y seis cnerdas de terreno radicada en el barrio de Cnyón del muni-cipio de Aibonito cnya descripción hicieron, que habían ad-quirido por compra en 26 de diciembre de 1916 en cnya fecha entraron en posesión material y civil de ella y la tuvieron hasta el 19 de octubre de 1917 en qne los demandados vio-lentamente, con amenazas y por la fuerza entraron en ella y se posesionaron de nna parcela de dicha finca que se describe en la siguiente forma:
“Parcela con cuatro cuerdas más o menos, parte de la principal, colindante por el norte terrenos de María Mercedes Mejía, por el sur con los de Juan González, por el este eon los de Pelegrín Suárez, Luz María Suárez y Celestino Eolón y por el oeste con el resto de la finca ' principal. ’ ’
Los hechos de la demanda fueron negados por los deman-dados quienes como materia nueva alegaron qne las cuatro cnerdas descritas en la demanda tienen sus colindancias equi-vocadas y que la verdadera descripción de ellas es por el norte, Antonio Eolón; por el sur y oeste, Severiano, Paulina, y María Mercedes Santiago y al este Celestino Eolón; par-cela que pertenece a los hijos menores de María González viuda de Miguel Santiago y a otros quienes la compraron a María Mercedes Mejía, entraron en posesión de ella y tienen la misma por más de un año.
Celebrado el juicio correspondiente recayó sentencia dis-poniendo que los demandantes sean restablecidos en la po-sesión de una parcela de terreno cita en el barrio dicho con *316cabida de cuatro cuerdas, colindante por el norte con María Mercedes Mejía; por el sur con Juan González Colón; por el este con Luz María y Pelegrín Suárez y Celestino Bolón y por el oeste con Pelegrín Suárez, cuya parcela de terreno está situada en la colindancia contigma a la línea divisoria de la finca de doce cuerdas de los demandados y se dispuso también por la sentencia que éstos fueran requeridos para que en lo sucesivo se abstengan de cometer acto alguno ten-dente a perturbar a los demandantes en la posesión de dicba finca bajo apercibimiento de desacato, exceptuando cualquier remedio que puedan utilizar en ley para determinar el do-minio de dicba finca, con imposición de costas y desembolsos.
Apelada esta sentencia por los demandados fundan prin-cipalmente su recurso en que es contraria a la prueba pre-sentada en el juicio porque el demandante Salustiano Mejía reconoció en su declaración que nunca habían tomado posesión de la finca cuya, posesión se manda restituir a los demandan-tes y porque no ba podido ser identificada la parcela que se ordena restituir, la que se describe en la sentencia con colin-dancias distintas a las que se consignan en la demanda.
Los demandantes presentaron como prueba en el juicio una escritura pública según la cual en 26 de diciembre de 1916,. María Mercedes Mejía, asegurando ser dueña de una finca de 45 cuerdas de terreno y que de la misma babía segre-gado y vendido en la misma fecba trece cuerdas a Juan Gon-zález Colón, segregó diez y seis cuerdas y las vendió a los de-mandantes. También presentaron prueba testifical consis-tente en la declaración del demandante Salustiano Mejía, de Justo Aviles, y de Emérito Rodríguez. Los demandados pre-sentaron también por su parte prueba testifical.
Examinada en conjunto la prueba llegamos a la conclu-sión de que María Mercedes Mejía era dueña de una finca cuya cabida se dice ser de cuarenta y cinco cuerdas de terreno y que habiendo vivido en ella con varios hijos legítimos y sucesiones de éstos, con su concubino Juan González y con *317varios hijos naturales, vendió de la finca trece cnerdas a Jnan González; diez y seis cnerdas a los hijos legítimos de las cua-les cuatro eran para María González viuda de su hijo Miguel Santiago y vendió también las restantes diez y seis cuerdas a los demandantes, que son sus hijos naturales; que Juan González hizo medir sus trece cuerdas y también los deman-dados las diez y seis cuerdas de ellos y que después de esto no se siguió la mensura porque quedaban solamente unas nue-ve cuerdas en vez.de diez y seis. Las segregaciones de la finca no fueron entregadas por la vendedora bajo puntos determi-nados ni por deslinde.
En vista de esto resulta muy dudoso de la prueba' si los demandantes llegaron a tomar posesión de diez y seis cuer-das como reza la escritura pues el propio demandante Salus-tiano Mejía declara que las diez y seis cuerdas de los deman-dantes no fueron deslindadas, pues a una repregunta del abo-gado de los demandantes en la que se le interrogaba si a ellos no pudieron entregarles el terreno porque los deman-dados ‘ ‘ se habían despachado con la cuchara grande ’ ’ con-testó que seguramente así era. En cuanto a sirs otros dos testigos su conocimiento de la posesión de las diez y seis cuerdas, y en particular de las cuatro cuerdas objeto de la demanda, especialmente el del primer testigo Justo Avilés, se funda en la existencia del título de compraventa. Por consi-guiente existe mucha duda respecto a si en realidad los de-mandantes poseían el 19 de octubre de 1917 las cuatro cuer-das que alegan estaban poseyendo como parte de las diez y seis compradas a María Mercedes Mejía.
Pero la cuestión principal en este pleito es si las cuatro cuerdas de terreno objeto del pleito están identificadas de tal manera que permitan al oficial ejecutivo del tribunal cum-plir la sentencia, que ordena que se restituya a los deman-dantes en la posesión de cuatro cuerdas de terreno.
La demanda describe esa parcela de cuatro cuerdas más o menos por colindancias; la sentencia ordena la restitución *318de cuatro cuerdas también por colindancias; de las declara-ciones de los testigos de los demandantes no puede saberse si en efecto fueron exactamente cuatro cuerdas las que deten-taron los demandados porque tanto Salustiano Mejía como Justo Aviles y Emérito Rodríguez hablan siempre de cuatro cuerdas más o menos y el primero dice que según su cálculo los demandados ban cogido cuatro cuerdas, más o menos, las describen por colindancias y no encontramos en la prueba dato alguno que determine el sitio preciso en que se bailan esas cuatro cuerdas ni la forma de dicha parcela, pues mientras la demanda dice que por el oeste tiene por colindancia el resto de la finca principal, refiriéndose indudablemente a las diez y seis cuerdas de los demandantes, la finca que la sentencia ordena restituir tiene como colindante por ese rumbo no a dicha finca principal sino a Pelegrín Suáyez, diferencia que los apelados admiten que existe y que puede ser corregida por este tribunal. A más de esto, se observa que el propio demandante Salustiano Mejía dió como colindante al oeste de las cuatro cuerdas a Pelegrín Suárez y Severiano Santiago mientras que por su parte Justo Avilés le fija como colin-dantes por el oeste a Pelegrín, Severiano, don Celestino Bo-lón y Luz María Suárez, y el otro testigo Emérito Rodríguez, después de decir que por el este colinda con Pelegrín Suárez, Luz María Suárez y Celestino Bolón, agrega "y por el oeste con los mismos” pareciendo de este modo que los últimos son también colindantes por el oeste.
Esta confusión en las colindancias de la parcela cuya res-titución se trata de obtener demuestran qué incierto es deter-minar la parcela que ha de ser restituida y que aún admi-tiendo que las colindancias sean las que marca la sentencia y también que está equivocada por el rumbo del oeste y que la colindancia por este lado es el resto de la finca de diez y seis cuerdas de los demandantes, de todos modos entendemos que la parcela de cuatro cuerdas no ha sido identificada de tal modo que permita al oficial ejecutivo de la corte entre-*319garla a los demandantes. No sabemos cómo procedería dicho funcionario a cumplir la sentencia so pena de que tuviera que hacer una investigación, impropia de él, en cuanto al punto o línea desde donde empiezan y acaban dichas cuatro cuerdas por los distintos puntos cardinales. Esto es sufi-ciente, a nuestro modo de ver, para que la sentencia deba ser revocada por no haber identificado claramente los deman-dantes la finca que están pidiendo que se les entregué otra vez como poseída por ellos.
Tal vez en un nuevo juicio pudieran subsanarse los de-fectos de la prueba.
Por las razones expuestas la sentencia apelada debe ser revocada sin perjuicio de que pueda pedirse un nuevo juicio.

Revocada la sentencia apelada, sin perjuicio de qiie pueda pedirse un nuevo juicio.

Jueces concurrentes: Sres. Presidente Hernández y Asociados Wolf, del Toro y Hutchison.